Citation Nr: 1647115	
Decision Date: 12/16/16    Archive Date: 12/30/16

DOCKET NO.  13-18 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to nonservice-connected death pension benefits.  


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel 


INTRODUCTION

The appellant claims that her deceased spouse had recognized military service in the United States Armed Forces during World War II.  The appellant's spouse died in January 1981, and she seeks benefits as the decedent's widow.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of Philippines.     

The appellant previously filed for and was denied nonservice-connected death pension benefits.  The claim was denied by Board decision dated January 2011, which became final.  See 38 C.F.R. § 20.1100.  

Generally, if a decision is not appealed, the claim will not thereafter be reopened and allowed, except as provided by 38 U.S.C.A. § 7104(b).  One exception to this general rule is that if new and material evidence is submitted, the claim may be reopened and allowed.  38 U.S.C.A. § 5108 (West 2002).  

The United States Court of Appeals for Veterans Claims (Court) has held that this exception is not applicable to pension cases.  See Abernathy v. Principi, 3 Vet. App. 461, 464 (1992) (a claim for nonservice-connected pension filed following final denial of previous nonservice-connected pension claim is a new claim not subject to ne and material evidence requirement).  The Court elaborated that "reopening," although occasionally used to refer to other types of claims, applies in its strictest sense only to allow reopening of previously denied claim for service-connected benefits.  The Board finds that the claim herein is accurately characterized.  

In a September 2014 decision, the Board again denied nonservice-connected death pension benefits.   The appellant subsequently appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2016 Memorandum Decision, the Court vacated the Board's September 2014 decision and remanded the appeal to the Board for readjudication consistent with the Memorandum Decision. 

The Board notes that, in addition to the paper claims file, there are Virtual VA and Veteran Benefits Management System (VBMS) paperless files associated with the instant claim.  A review of the documents in VBMS reveals the February 2016 Memorandum Decision issued by the Court.  The remaining documents in Virtual VA and VBMS are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The appellant seeks to establish eligibility for VA disability pension benefits.  In this regard, the appellant claims that her deceased spouse had qualifying military service for VA pension benefits, asserting that he had served in the United States Armed Forces in the Far East from 1941 to 1945 during World War II, as evidenced by his receipt of "WW II Victory Medal" as an "Asst. Gunner."  See April 2014 Statement from the Appellant; November 2006 Statement from the Appellant.   

The record contains a WD AGO Form 53 indicating that the appellant's deceased spouse served in the Philippine Scouts from April 1946 to March 1949.  This form also indicates that the appellant's deceased spouse had no prior service, and lists "WW II Victory Medal" under decorations and citations.  The decedent's military occupational specialty (MOS) is listed as "Assistant Gunner."  The appellant has also submitted a certificate of honorable discharge from the United States Army, noting that the decedent was discharged from the Philippine Scouts in March 1949, as well as his separation qualification record, documenting that he served from April 1946 to March 1949.  The record further contains a March 1949 letter from the Headquarters of Philippine Command stating that the decedent was "discharged from the Army of the United States" and "served well and faithfully as a Philippine Scout."  An October 1997 official record from the National Personnel Records Service (NPRC) documents that the decedent had "Army of the United States/PS" service.  

In July 2007, the RO made a verification request of the decedent's service to the NPRC.  In a November 2007 response, the NPRC notified the RO that "no separation documents [were] available from which to verify active duty dates" due to fire and confirmed that the appellant's spouse served from April 1946 to March 1949 based on alterative records sources. 

A Philippine veteran is limited by law to the award of a defined set of benefits.  Persons with service with the "New" or "Special" Philippine Scouts under Public Law 190, 79th Congress, to include enlistments and reenlistments of Philippine Scouts in the Regular Army between October 6, 1945 and June 30, 1947, inclusive, shall not be deemed to have been in active military service with the Armed Forces of the United States for the purpose of establishing entitlement to nonservice-connected disability pension benefits.  38 U.S.C.A. § 107; 38 C.F.R. § 3.40(b).  Service as an Old (Regular) Philippine Scout, however, prior to October 6, 1945, is included for pension, compensation, dependency and indemnity compensation (DIC) and burial allowances.  38 C.F.R. § 3.40(a).

As noted, in the February 2016 Memorandum Decision, the Court vacated the Board's September 2014 decision, which denied entitlement to nonservice-connected pension benefits, and remanded the issue to the Board for adjudication consistent with the Memorandum Decision.  Specifically, the Court found that the Board failed to seek verification of the appellant's deceased spouse's service directly from the Department of the Army, as required under 38 C.F.R. § 3.203(c).  The Court noted that, while the RO had previously sought verification of service from the NPRC, under Tagupa v. McDonald, 27 Vet.App. 95, 101 (2014), VA had a duty to seek service verification specifically from the service department, rather than the NPRC, particularly where the service dates alleged by the appellant may substantiate her claim for nonservice-connected death pension benefits.   Therefore, consistent with the February 2016 Memorandum Decision, the Board must remand this case for verification of service to be provided by the Department of the Army.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request verification of the decedent's service directly from the Department of the Army (as separate from the NPRC), to include whether he had service in the United States Armed Forces in the Far East, dating from 1941 to 1945 during World War II. 

This request should include the information presented by the appellant, to include her assertion that her deceased spouse had served in the United States Armed Forces in the Far East from 1941 to 1945 during World War II, as evidenced by his receipt of "WW II Victory Medal" as an "Asst. Gunner, and the WD AGO Form 53 indicating that the appellant's deceased spouse received "WW II Victory Medal" and listing his MOS as an assistant gunner. 

Continue efforts to obtain records and verify service until either the evidence/information is received, or until specific information that the evidence/information sought does not exist or that further efforts to obtain it/them would be futile is obtained.  All records and/or responses received should be associated with the record.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the appellant's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the appellant should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





